SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A (AMENDMENT NO. 1) [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2002 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission file number 333-39826 ENTERRA ENERGY CORP. (Name of Small Business Issuer in Its Charter) Alberta, Canada n/a (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification
